EXHIBIT DEFOROLIMUS API AND TABLET SUPPLY AGREEMENT THIS DEFOROLIMUS API AND TABLET SUPPLY AGREEMENT (“Agreement”), is made and entered into as of May 7, 2008 (the “Effective Date”) by and among ARIAD Pharmaceuticals, Inc. and ARIAD Gene Therapeutics, Inc., both Delaware corporations with a principal place of business at 26Landsdowne Street, Cambridge, Massachusetts 02139 (collectively, “ARIAD”), Merck & Co., Inc., a company organized under the laws of New Jersey with offices at One Merck Drive, Whitehouse Station, New Jersey, 08889-01000, (“MERCK Parent”) and Merck and Company Incorporated, a company organized under the laws of Delaware with offices at 5307 Limestone Road, Suite 200, Wilmington, Delaware 19808("MACI" and, collectively with MERCK Parent, "MERCK").ARIAD and MERCK are each hereafter referred to individually as a “Party” and together as the “Parties.” WHEREAS, ARIAD has developed and controls certain technology and proprietary materials related to mTOR inhibitor compounds, including, without limitation, its proprietary compound, deforolimus (previously known as AP23573); WHEREAS, MERCK is engaged in the research, development and commercialization of human therapeutics; WHEREAS, the Parties have entered into a Collaboration Agreement dated as of July 11, 2007 (the “Collaboration Agreement”); WHEREAS, ARIAD is currently Manufacturing Clinical Product and API for use in Clinical Trials; WHEREAS, ARIAD desires to sell and MERCK desires to purchase API to be used by MERCK in the Manufacture of Clinical Product (after Clinical Product Transfer), Marketed Product and MERCK Product; WHEREAS, MERCK desires to sell and ARIAD desires to purchase Marketed Product for use, sale and distribution by ARIAD in the Field in the ARIAD Territory; Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. WHEREAS, ARIAD (prior to Clinical Product Transfer) and MERCK (after Clinical Product Transfer) will supply Clinical Product for use by both Parties in Clinical Trials under the Collaboration Agreement; WHEREAS, ARIAD, pursuant to the terms of the Collaboration Agreement, has granted to MERCK a license to use certain ARIAD Technology and ARIAD Patent Rights to Manufacture Product; WHEREAS, ARIAD and MERCK desire to enter into this Agreement which sets forth the terms and conditions under which (i) ARIAD will supply MERCK with API and Clinical Product (prior to the Clinical Product Transfer), and (ii) MERCK will supply ARIAD with Clinical Product (after Clinical Product Transfer) and Marketed Product, in each case to be used and or sold in the Field in the Territory pursuant to the terms of the Collaboration Agreement, it being understood that this Agreement only applies to API and to Clinical Product, Marketed Product and MERCK Product in tablet form. NOW, THEREFORE, in consideration of the mutual covenants contained herein, and for other good and valuable consideration, the Parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I. DEFINITIONS Terms defined in the Collaboration Agreement shall have the same meaning in this Agreement unless otherwise provided.The following additional terms, shall have the respective meanings set forth below: 1.1.“API” means the active pharmaceutical ingredient known as AP23573 or deforolimus. 1.2."Approved Manufacturer" shall mean any Third Party manufacturer, as the case may be (i) with which ARIAD or any of its Affiliates contracts for the Manufacture of Clinical API or Commercial API, any intermediate for API, or Clinical Product (prior to the Clinical Product Transfer), or (ii) with which MERCK or any of its Affiliates contracts for the Manufacture of Clinical Product (after the Clinical Product Transfer), Marketed Product or MERCK Product, in each case (clause (i) or (ii)) in order to fulfill its obligations under this Agreement, and which has been approved as set forth in Section 2.5(b). Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 2 1.3.“ARIAD Decision” has the meaning set forth in the Collaboration Agreement. 1.4.“ARIAD Medical Device Collaborator” means a Third Party to which ARIAD has granted or hereafter grants a license to develop and commercialize Medical Devices delivering a Collaboration Compound. 1.5."ARIAD Territory" means the U.S. Territory unless a U.S. Commercialization Transfer has occurred in which case there will no longer be an ARIAD Territory. 1.6.“Batch” means a specific quantity of API that is of uniform character and quality and is produced during the same cycle of Manufacture using defined amounts of Materials. 1.7.“Batch Record” means, as the case may be, documentation maintained, used and completed by (i) ARIAD orits Approved Manufacturer for a specific Batch of API or Lot of Clinical Product (prior to Clinical Product Transfer) detailing, as the case may be, the API or Clinical Product Manufacturing, or (ii) MERCK or its Approved Manufacturer for a specific Lot of Clinical Product (after Clinical Product Transfer) or Marketed Product detailing, as the case may be, the Clinical Product or Marketed Product Manufacturing, in each case (i) or (ii) in accordance with Article 8. 1.8.“Bulk Packaging” means packaging of Product in bulk drums as described in the Specifications. 1.9."Business Day" means any day other than Saturday, Sunday or a day on which banking institutions in the Commonwealth of Massachusetts or the State of New Jersey are permitted or obligated to close. 1.10. “Calendar Quarter” means each quarterly period consisting of three consecutive Months ending on March 31, June 30, September 30, or December 31, respectively. Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 3 1.11. “Calendar Year” means each successive period of twelve Months commencing on January 1 and ending on December 31. 1.12. “Certificate of Analysis” means, as the case may be, the certificate provided by (i) ARIAD or its Approved Manufacturer with respect to API or Clinical Product (prior to Clinical Product Transfer), or (ii) MERCK or its Approved Manufacturer with respect to Clinical Product (after Clinical Product Transfer) or Marketed Product, that in either case (i) or (ii) meets the requirements of Section 8.1(g) or 8.2(g) as applicable. 1.13. “Certificate of Manufacturing Compliance” means, as the case may be, a document, signed by an authorized representative of the Quality Unit of (i) ARIAD or its Approved Manufacturer, attesting that a particular Lot of Clinical Product (prior to Clinical Product Transfer) (including the API incorporated therein) or Batch of API, or (ii) MERCK or its Approved Manufacturer, attesting that a particular Lot of Clinical Product (after Clinical Product Transfer) or Marketed Product, in each case (clauses (i) or (ii)) was Manufactured in accordance with the Specified Regulatory Requirements. 1.14. “cGMP” means current Good Manufacturing Practices that apply to the Manufacture of API, Clinical Product,Marketed Product and MERCK Product, as set forth in (i) the United States regulations set forth under Title 21 of the United States Code of Federal Regulations, parts 210, 211 and 600-680, as may amended from time to time, as well as all applicable guidance published by the FDA from time to time, (ii) good manufacturing practices set forth in the European Community directive 2003/94/EC, Directive 2001/83/EC, all relevant implementations of such directives and relevant guidelines including Volume 4 of the Rules Governing Medicinal Products in the European Union: Medicinal Products for Human and Veterinary Use:Good Manufacturing Practices, and (iii) all applicable ICH guidelines.In addition, for API or Product to be Manufactured, used in Clinical Trials or sold in [***] in accordance with Section 8.3, “cGMP” shall also include current Good Manufacturing Practices that apply to the Manufacture of API or Product as set forth in all laws, rules, regulations, guidelines or requirements pertaining to manufacturing practices for API or Product of each of such jurisdictions in which such API or Product is to be Manufactured, used for Clinical Trials or sold. Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 4 1.15. "Clinical API" means API (i) used to make Clinical Product or (ii) used for any other purpose in the Development Program, whether intended for human use or not. 1.16. "Clinical Product" means Product in Standard Delivered Form for use by MERCK and ARIAD and their Affiliates and Sublicensees in Clinical Trials, the Development Program or for other non-commercial uses. 1.17. "Clinical Quality Agreement" means the written agreement (or agreements) to be agreed to by the holder of the Clinical Regulatory Approval, the applicable Party supplying Clinical Product (i.e., ARIAD prior to a Clinical Product Transfer and MERCK after a Clinical Product Transfer) or supplying Clinical API, setting out the quality assurance standards to be applicable to the Manufacturing process for Clinical Product or Clinical API. 1.18. "Clinical Regulatory Approval" means permission by the applicable Regulatory Authority to conduct Clinical Trials of a Product in a country in the Territory and the document indicating that such permission has been granted. 1.19. "Clinical Trial" has the meaning set forth in the Collaboration Agreement. 1.20. “Commercial API” means API used to make Marketed Product or MERCK Product. 1.21. “Commercialization Expense” has the meaning set forth in the Collaboration Agreement. 1.22. "Commercialization Regulatory Approval" has the meaning set forth in the Collaboration Agreement. 1.23. “Commercially Reasonable Efforts” has the meaning set forth in the Collaboration Agreement.For clarity, when the words “commercially reasonable efforts” appear in this Agreement without capital letters, the meaning in the Collaboration Agreement shall not apply, and the words shall have their ordinary meaning in the English language. 1.24. "Control" has the meaning set forth in the Collaboration Agreement. Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 5 1.25. "Delivery" means delivery of API, Clinical Product or Marketed Product or MERCK Product (in the event that ARIAD is supplying MERCK Product under Section 2.7), as the case may be, in accordance with Section 5.7, and “Delivered” has a correlative meaning. 1.26. “Development Cost” has the meaning set forth in the Collaboration Agreement. 1.27. "Development Program" has the meaning set forth in the Collaboration Agreement, but is limited to the Product. 1.28. “DMF” has the meaning set forth in the Collaboration Agreement. 1.29. “EMEA” means the European Agency for the Evaluation of Medicinal Products, sometimes referred to as the European Medicines Agency, or any successor agency. 1.30. “FDA” has the meaning set forth in the Collaboration Agreement. 1.31. “FDCA” has the meaning set forth in the Collaboration Agreement. 1.32. "Field" has the meaning set forth in the Collaboration Agreement. 1.33. “Firm Order” means a binding purchase order that complies with the requirements set forth in Section 1.34. "First Commercial Sale" means with respect to Product in the Territory, the first sale, transfer or disposition for value by a Party, its Affiliates or Sublicensees to a Third Party in the Territory; provided, however, that (i) any such sale to an Affiliate or Sublicensee of a Party for its territory will not constitute a First Commercial Sale unless the Affiliate or Sublicensee is the last entity in the distribution chain of the Product, and (ii) any sale in a jurisdiction for “compassionate use,” on a “named patient” basis or any similar sale for a limited number of patients prior to Commercialization Regulatory Approval in such jurisdiction will not constitute a First Commercial Sale. Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 6 1.35. “ICH” means the International Conference on Harmonization of Technical Requirements for Registration of Pharmaceuticals for Human Use. 1.36. "Initial Period" means (a) with respect to a particular MERCK Product in the MERCK Territory, the period starting upon First Commercial Sale of such MERCK Product and lasting until [***] ([***]) years thereafter and (b) with respect to a particular Marketed Product in the ARIAD Territory, the period starting upon First Commercial Sale of such Marketed Product and lasting until [***] ([***]) years thereafter. 1.37. “Lot” means a specific quantity of Product in tablet form that is of uniform character and quality and is produced during the same cycle of Manufacture. 1.38. "Manufacture,” ”Manufacturing,” or “Manufactured" means (i) with respect to API, all operations in the manufacture, receipt, incoming inspections, storage and handling of Materials therefor, and the manufacturing, processing, fermentation, purification, packaging, labeling, warehousing, quality control testing (including in-process release and stability testing), and shipping thereof, and (ii) with respect to Clinical Product, Marketed Product and MERCK Product, all operations in the manufacture, receipt, incoming inspections, storage and handling of Materials therefor, and the manufacturing, formulating, packaging, labeling, warehousing, quality control testing (including in-process release and stability testing), release and shipping thereof. 1.39. “Manufacturing Cost” means, with respect to any API, Clinical Product, Marketed Product or any intermediate of any of them, Manufactured by or on behalf of the Party responsible for Manufacturing such item as set forth herein (the "Manufacturing Party"), the Manufacturing Party's costs (including the costs associated with product testing and release activities) of Manufacturing such API, Clinical Product, Marketed Product (in Standard Delivered Form in the case of Clinical Product or Marketed Product) or intermediate of any of them in accordance with the terms of this Agreement, including the following components: Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 7 I.For API, Clinical Product, Marketed Product or any intermediate of any of them Manufactured at a Manufacturing Facility owned and operated by the Manufacturing Party or its Affiliates: A.Direct Manufacturing Costs[***] (i)[***] (ii) [***] (iii) [***] that can be directly attributed to the [***], such as [***] and [***], and [***] on [***] that can be directly attributed to the [***].[***] B.Indirect Factory Overhead and Manufacturing Support Costs · (i)Allocations of indirect factory overhead and Manufacturing support costs, such as [***] and [***] and [***] and [***], and [***].[***]Indirect overhead costs shall be allocated to [***] such as [***], and [***].It is the intention of the Parties that the[***] and [***] at a[***] be used for [***] and that cost allocations [***] shall be made based on [***] to a [***]. II.For API, Clinical Product, Marketed Product or any intermediate of any of them outsourced to an Approved Manufacturer: A.External manufacturing fees, including freight and duty B.Internal Manufacturing Support Costs (i)Allocations of the Manufacturing Party’s internal Manufacturing support costs, such as [***] and [***] and [***], and [***].It is the intention of the Partiesthat [***] and be based on [***] to [***] or any [***]of any of [***] on the [***] manufacturing support costs. 1.40. “Manufacturing Development” has the meaning set forth in the Collaboration Agreement. 1.41. “Manufacturing Facility” or "Facility" whether singular or plural, means, collectively and individually, the manufacturing facility or facilities disclosed in a written schedule prepared and signed by the ARIAD Co-Chair of the JMC and delivered to MERCK with respect to ARIAD (an "ARIAD Facility" or "ARIAD Manufacturing Facility") and disclosed in a written schedule prepared and signed by the MERCK Co-Chair of the JMC and delivered to ARIAD with respect to MERCK (a "MERCK Facility" or "MERCK Manufacturing Facility"), at which ARIAD or MERCK, as the case may be, Manufactures or stores, or arranges to have Manufactured or stored, API, Clinical Product, Marketed Product or MERCK Product or any intermediate thereof.Each Party may update such schedule of its Manufacturing Facilities from time-to-time in accordance with the terms hereof. Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 8 1.42. “Manufacturing Know-How” means technology and documentation with respect to Manufacture of Clinical API, Commercial API, Clinical Product or Marketed Product, as the case may be, including but not limited to all Manufacturing know-how, such as identities of Materials, suppliers, analytical methods, quality standards, specifications, formulas, process chemistry, Manufacturing process descriptions, process flows, cycle times, process parameters, process equipment type and sizes, cleaning methods, samples, master safety data sheets, and stability reports. 1.43. "Marketed Product" means Product in such form of tablet as the JCC may determine pursuant to Section 2.5, in Standard Delivered Form, which, if delivered in Bulk Packaging, will be further packaged for commercial sale or distribution in the ARIAD Territory by ARIAD, its Affiliates or Sublicensees. 1.44. “Materials” means all raw materials, including without limitation, API, intermediates, excipients, components, containers, labels, and packaging materials necessary for the Manufacture of API, Clinical Product and Marketed Product.For the avoidance of doubt, API shall not be considered a “Material” with respect to the Manufacture of API. 1.45. “Medical Device” has the meaning set forth in the Collaboration Agreement. 1.46. “MERCK Decision” has the meaning set forth in the Collaboration Agreement. 1.47. "MERCK Product" means Product for commercial sale or distribution in the MERCK Territory by MERCK, its Affiliates or Sublicensees. Confidential Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company's application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. 9 1.48. "MERCK Territory" shall mean the ROW Territory except in the event of a U.S. Commercialization Transfer, when it shall mean the Territory. 1.49. “Month” means a calendar month. 1.50. "Ordering Party" means the Party that submits a Firm Order pursuant to Section 5.3. 1.51. "Person" has the meaning set forth in the Collaboration Agreement. 1.52. “Placebo” means any inert dosage preparations for use in Clinical Trials in such form as the JDC determines from time to time. 1.53. "Primary Packaged Product" means Product in packaged form as described in the
